     Case 2:19-cv-02354-JWB-KGG Document 98 Filed 09/29/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ROBERT P. GARVER                       )
                                       )
                   Plaintiff,          )
                                       )
                                    )          Case No. 19-2354-JWB-KGG
                                    )
PRINCIPAL LIFE INSURANCE CO.,       )
et al.,                             )
                                    )
                  Defendants.       )
____________________________________)

                  MEMORANDUM & ORDER ON
      PLAINTIFF’S MOTION TO FILE DEPOSITION UNDER SEAL

      Now before the Court is Plaintiff=s Motion to File Deposition Under Seal.

(Doc. 97, sealed.) For the reasons set forth herein, Plaintiff’s motion is DENIED

without prejudice.

      The Court notes that Plaintiff has met the technical requirements of the D.

Kan. Rule 5.4.6. Even so, this is insufficient.

      The right of access to judicial records is well-established under common

law. Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007) (citations

omitted). The right, however, is not absolute. Rather, the presumption of access

“‘can be rebutted if countervailing interests heavily outweigh the public interests in

access.’” New Jersey and its Div. of Investment v. Sprint Corp., No. 03-2071-

JWL, 2010 WL 5416837, at *1 (D. Kan. Dec. 17, 2010) (quoting Mann, 477 F.3d

                                           1
     Case 2:19-cv-02354-JWB-KGG Document 98 Filed 09/29/20 Page 2 of 3




at 1149). A requirement for motion for leave to seal is to “establish that interests

which favor non-disclosure outweigh the public interest in access to court

documents.” Sibley v. Sprint Nextel Corp., 254 F.R.D. 662, 667 (D. Kan. 2008)

(citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)). For good

cause to be established, “a moving party must submit particular and specific facts,

and not merely ‘stereotyped and conclusory statements.’” Id. (citation omitted).

      Plaintiff has made no attempt to discuss why interests favoring non-

disclosure outweigh the public interest in access to these court exhibits. He has

not explained why the deposition transcript should be considered confidential.

“Although the exhibits [Plaintiff] seeks leave to file under seal may very well meet

these standards, [Plaintiff] must first provide this information.” Rajala v.

McGuire Woods, LLP, No. 08-2638-CM, 2012 WL 12932558, at *1 (D. Kan. Dec.

14, 2012).

      As such, Plaintiff’s motion (Doc. 97, sealed) is DENIED without

prejudice. The parties are instructed that any future motions seeking leave to file

under seal must meet the requirements discussed herein.



      IT IS THEREFORE ORDERED that Plaintiff=s Motion to File Deposition

Under Seal (Doc. 97, sealed) is DENIED without prejudice.




                                          2
Case 2:19-cv-02354-JWB-KGG Document 98 Filed 09/29/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 29th day of September, 2020, at Wichita, Kansas.

                               S/ KENNETH G. GALE
                               HON. KENNETH G. GALE
                               U.S. MAGISTRATE JUDGE




                                  3
